Ethridge, J.,
delivered the. opinion of the court.
Mrs. A. M. Oglesbee filed a declaration in the circuit court of Hinds county against J. IT. Ambrose for two hundred forty-eight dollars and fifty-two cents for money advanced and material furnished to the said Ambrose at his request, as shown by itemized account attached to the declaration and marked Exhibit A. It is alleged that plaintiff had requested payment of the money, and that the defendant declined to pay it. Sworn itemized account is filed as Exhibit A to the declaration, which shows money paid to laborers for labor, with the exception of about six dollars, which seems to have been paid for express, and to Mrs. Ambrose. The defendant pleaded that he did not owe the sum of money demanded by plaintiff, or any part thereof, and a counter affidavit was filed denying the account attached, to the declaration, and every item thereof. Mr. A. M. Oglesbee, husband of appellant, testified to the effect that he was employed to superintend the building of a residence for Ambrose, that Ambrose was to pay for the material and labor to build the house; that when the building was almost completed Ambrose told the witness that he (Ambrose) would have to get some *499money to make the pay roll, and that Oglesbee told him Mrs. Oglesbee had some money, and that Mrs. Oglesbee, through the witness, A. M. Oglesbee, furnished the moneys to the amount sued for in the declaration to make the said pay roll. The defendant denied the contract claimed by • Oglesbee, but claimed that Oglesbee contracted to build his house for three thousand dollars, ■and that he was to furnish money to this amount, and .that when the contract alleged to be sued on was made he declined to pay any more, as the 'material, charged io him absorbed the three thousand dollars, and that ■Oglesbee made the payment from his own funds, which were carried'in Mrs. Oglesbee’s name in the bank account. Ambrose’s testimony was corroborated by his wife and son-in-law. The issue was submitted to the jury, and the jury found for the defendant.
It is contended here that the evidence offered by Ambrose was not authorized under the pleadings, but that it constituted matter in confession and avoidance, and should have been pleaded, so as to enable the plaintiff to meet this evidence; and that objections of the plaintiff. to the evidence were reserved until the end of the. trial, when the court overruled the objections and submitted the matter in issue to the jury, resulting in a verdict against the defendant which it is contended he could have obviated had the matter been properly pleaded. The declaration is very brief, and we think the plea of the defendants that they were not indebted as claimed in the declaration was sufficient pleading to admit in defense matter not of an affirmative nature. Plaintiff, to make out his case under the declaration, resorted to the evidence of tl^e contract with reference to building the house, and defendants had a right to ■deny this proof and show what the real contract was according to their contention and understanding.
We think the issue was fairly submitted under the liberal instructions for plaintiff, and the judgment is affirmed.

Affirmed